DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 16-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,715,825 B2 in view of WO 2011/127966 (“Kirchoffer”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the application and the Patent are substantially similar and obvious variants of one another. For example, U.S. Patent No. 10,715,825 claims:
   
U.S. Patent No. 10,715,825
Instant Application 16/893093
Note: underlined fonts mean difference in instant application
1. A decoding method for an inter prediction, the method comprising:
16. (New) A decoding method for an inter prediction, the method comprising:
receiving, by a decoding apparatus, inter prediction mode information and merge index information for a current block;
receiving, by a decoding apparatus, inter prediction mode information, merge index information and residual information for a current block;
determining, by the decoding apparatus, a merge mode is used as an inter prediction mode for the current block based on the inter prediction node information;
determining, by the decoding apparatus, a merge mode is used as an inter prediction mode for the current block based on the inter prediction mode information;
configuring, by the decoding apparatus, merge candidates including spatial merge candidates and a temporal merge candidate based on spatial neighboring blocks and a temporal neighboring block of the current block, wherein the temporal neighboring block is located in a collocated picture;
configuring, by the decoding apparatus, merge candidates including spatial merge candidates and a temporal merge candidate based on spatial neighboring blocks and a temporal neighboring block of the current block, wherein the temporal neighboring block is located in a collocated picture;

selecting, by the decoding apparatus, a merge candidate from the configured merge candidates for the merge mode based on the merge index information;
deriving, by the decoding apparatus, motion information of the current block based on motion information for the selected merge candidate, wherein the motion information of the current block includes a motion vector and a reference picture index; and
deriving, by the decoding apparatus, motion information of the current block based on motion information for the selected merge candidate, wherein the motion information of the current block includes a motion vector and a reference picture index;
generating, by the decoding apparatus, prediction samples of the current block using the motion vector and a reference picture indicated by the reference picture index,
deriving, by the decoding apparatus, prediction samples of the current block based on the motion vector and a reference picture indicated by the reference picture index;

deriving, by the decoding apparatus, residual samples based on the residual information;

generating, by the decoding apparatus, a reconstructed picture based on the prediction samples and the residual samples; and

performing, by the decoding apparatus, deblocking filtering process on the reconstructed picture,
wherein motion information for a spatial merge candidate is derived from motion information of a spatial neighboring block of the current block,
wherein motion information for a spatial merge candidate is derived from motion information of a spatial neighboring block of the current block,

wherein a motion vector for the temporal merge candidate is derived from a motion vector of the temporal neighboring block, and
wherein a reference picture index for the temporal merge candidate is set equal to 0 regardless of any of values of reference picture indexes of the spatial neighboring blocks and the temporal neighboring block, and
wherein a reference picture index for the temporal merge candidate is set equal to 0 regardless of any of values of reference picture indexes of the spatial neighboring blocks and the temporal neighboring block.
wherein the spatial neighboring block includes a left neighboring block, a bottom left neighboring block, a top left neighboring block, a top neighboring block and a top right neighboring block of the current block.



Although the Patent claims receiving, by a decoding apparatus, inter prediction mode information and merge index information for a current block, it is noted the Patent fails to claim receiving residual information; deriving, by the decoding apparatus, residual samples based on the residual information;
generating, by the decoding apparatus, a reconstructed picture based on the prediction samples and the residual samples; and performing, by the decoding apparatus, deblocking filtering process on the reconstructed picture. Kirchoffer however, teaches receiving residual information (e.g. see decoder 100 receives input 116 (that includes residual information from the residual precoder 14 that is inserted to the coded data stream 22 by the data stream inserter 18 of the encoder 10 in Fig. 1) from which the residual data 122 is extracted, see at least page 15, lines 9-25); deriving, by the decoding apparatus, residual samples based on the residual information (e.g. see residual data 122 used by residual reconstructor 106 to derive residual as shown in Fig. 2, see at least page 15, lines 9-25); generating, by the decoding apparatus, a reconstructed picture based on the prediction samples and the residual samples (e.g. see adder 108 adding residual samples from residual reconstructor and prediction samples from predictor 110 as illustrated in Fig. 2, see at least page 15, lines 9-25); and performing, by the decoding apparatus, 
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to modify the claims of the Patent with Kirchoffer in order to output to a reproduction device with minimized blocking artifacts.

Claims 16-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,257,535 B2 in view of WO 2011/127966 (“Kirchoffer”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the application and the Patent are substantially similar and obvious variants of one another. For example, U.S. Patent No. 10,257,535 claims:

U.S. Patent No. 10,257,535
Instant Application 16/893093
Note: underlined fonts mean difference in instant application
1. A method for an inter prediction, the method comprising:
16. (New) A decoding method for an inter prediction, the method comprising:
receiving, by a decoding apparatus, inter prediction mode information and merge index information for a current block;
receiving, by a decoding apparatus, inter prediction mode information, merge index information and residual information for a current block;
determining, by the decoding apparatus, a merge mode is used as an inter prediction mode for the current block based on the inter prediction mode information;
determining, by the decoding apparatus, a merge mode is used as an inter prediction mode for the current block based on the inter prediction mode information;
configuring, by the decoding apparatus, merge candidates including spatial merge candidates and a temporal merge candidate based on spatial neighboring blocks and a temporal neighboring 


selecting, by the decoding apparatus, a merge candidate from the configured merge candidates for the merge mode based on the merge index information;
deriving, by the decoding apparatus, motion information for the selected merge candidate as motion information of the current block, wherein the motion information of the current block includes a motion vector and a reference picture index; and
deriving, by the decoding apparatus, motion information of the current block based on motion information for the selected merge candidate, wherein the motion information of the current block includes a motion vector and a reference picture index;
generating, by the decoding apparatus, prediction samples of the current block using the motion vector and a reference picture indicated by the reference picture index,
deriving, by the decoding apparatus, prediction samples of the current block based on the motion vector and a reference picture indicated by the reference picture index;

deriving, by the decoding apparatus, residual samples based on the residual information;

generating, by the decoding apparatus, a reconstructed picture based on the prediction samples and the residual samples; and

performing, by the decoding apparatus, deblocking filtering process on the reconstructed picture,

wherein motion information for a spatial merge candidate is derived from motion information of a spatial neighboring block of the current block,
wherein a motion vector for the temporal merge candidate is derived from a motion vector of the temporal neighboring block,
wherein a motion vector for the temporal merge candidate is derived from a motion vector of the temporal neighboring block, and
wherein a reference picture index for the temporal merge candidate is set equal to 0 regardless of any of values of reference picture indexes of the spatial neighboring blocks and the temporal neighboring block.
wherein a reference picture index for the temporal merge candidate is set equal to 0 regardless of any of values of reference picture indexes of the spatial neighboring blocks and the temporal neighboring block.


Although the Patent claims receiving, by a decoding apparatus, inter prediction mode information and merge index information for a current block, it is noted the Patent fails to claim receiving residual information; deriving, by the decoding apparatus, residual samples based on the residual information;
generating, by the decoding apparatus, a reconstructed picture based on the prediction samples and the residual samples; and performing, by the decoding apparatus, deblocking filtering process on the reconstructed picture. Kirchoffer however, teaches receiving residual information (e.g. see decoder 100 receives input 116 (that includes residual information from the residual precoder 14 that is inserted to the coded data stream 22 by the data stream inserter 18 of the encoder 10 in Fig. 1) from which the residual data 122 is extracted, see at least page 15, lines 9-25); deriving, by the decoding apparatus, residual samples based on the residual information (e.g. see residual data 122 used by residual reconstructor 106 to derive residual as shown in Fig. 2, see at least page 15, lines 9-25); generating, by the decoding apparatus, a reconstructed picture based on the prediction samples and the residual samples (e.g. see adder 108 adding residual samples from residual reconstructor and prediction samples from predictor 110 as illustrated in Fig. 2, see at least page 15, lines 9-25); and performing, by the decoding apparatus, deblocking filtering process on the reconstructed picture (e.g. see in-loop filter 112 in Fig. 2, pg. 15, lines 9-25 and page 14, lines 2-5).
.

Claims 16-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9, 11-15 of U.S. Patent No. 9,918,101 B2 in view of WO 2011/127966 (“Kirchoffer”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the application and the Patent are substantially similar and obvious variants of one another. For example, U.S. Patent No. 9,918,101 claims:

U.S. Patent No. 9,918,101
Instant Application 16/893093
Note: underlined fonts mean difference in instant application
1. A method of decoding video, the method comprising:
16. (New) A decoding method for an inter prediction, the method comprising:
determining, by a decoding apparatus, an inter prediction mode for a current block as a merge mode; (see signaled merge index information and signaled residual information claimed below)

receiving, by a decoding apparatus, inter prediction mode information, merge index information and residual information for a current block; determining, by the decoding apparatus, a merge mode is used as an inter prediction mode for the current block based on the inter prediction mode information;
configuring, by the decoding apparatus, merge candidates including spatial merge candidates and a temporal merge candidate based on spatial neighboring blocks and a temporal neighboring block of the current block, wherein the temporal 



selecting, by the decoding apparatus, a merge candidate from the configured merge candidates for the merge mode based on the merge index information;
deriving, by the decoding apparatus, motion information for the selected merge candidate as motion information of the current block, wherein the motion information for the selected merge candidate includes a motion vector and a reference picture index;
deriving, by the decoding apparatus, motion information of the current block based on motion information for the selected merge candidate, wherein the motion information of the current block includes a motion vector and a reference picture index;
deriving, by the decoding apparatus, prediction samples of the current block using the motion vector and a reference picture indicated by the reference picture index;
deriving, by the decoding apparatus, prediction samples of the current block based on the motion vector and a reference picture indicated by the reference picture index;
deriving, by the decoding apparatus, residual samples based on signaled residual information; and
deriving, by the decoding apparatus, residual samples based on the residual information;
generating, by the decoding apparatus, reconstruction samples using the derived prediction samples and the derived residual samples,
generating, by the decoding apparatus, a reconstructed picture based on the prediction samples and the residual samples; and

performing, by the decoding apparatus, deblocking filtering process on the reconstructed picture,

wherein motion information for a spatial merge candidate is derived from motion information of a spatial neighboring block of the current block,

wherein a motion vector for the temporal merge candidate is derived from a motion vector of the temporal neighboring block, and
wherein the reference picture index of the selected merge candidate which is the temporal merge candidate is set equal to 0 regardless of any of values of reference picture indexes of the spatial neighboring blocks and the temporal neighboring block.
wherein a reference picture index for the temporal merge candidate is set equal to 0 regardless of any of values of reference picture indexes of the spatial neighboring blocks and the temporal neighboring block.


Although the Patent claims deriving, by the decoding apparatus, motion information for the selected merge candidate as motion information of the current block, wherein the motion information for the selected merge candidate includes a motion vector and a reference picture index; generating, by the decoding apparatus, reconstruction samples using the derived prediction samples and the derived residual samples, it is noted the Patent fails to claim performing, by the decoding apparatus, deblocking filtering process on the reconstructed picture, wherein motion information for a spatial merge candidate is derived from motion information of a spatial neighboring block of the current block, wherein a motion vector for the temporal merge candidate is derived from a motion vector of the temporal neighboring block. Kirchoffer however, teaches performing, by the decoding apparatus, deblocking filtering process on the reconstructed picture (e.g. see in-loop filter 112 in Fig. 2, pg. 15, lines 9-25 and page 14, lines 2-5), wherein motion information for a spatial merge candidate (e.g. see blocks A and B in fig. 9a, pg. 33, ll. 4-12, pg. 36, ll. 4-18) is derived from motion information of a spatial neighboring block of the current block (e.g. see prediction parameters, such as reference indices, and motion parameters represented by displacement vectors, pg. 1, ll. 26-33, and see prediction parameters of the selected block are used for the current block, pg. 36, l. 33-pg. 37, l. 12; pg. 14, ll. 7-17),

	Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to modify the claims of the Patent with Kirchoffer in order to output to a reproduction device with minimized blocking artifacts and achieve better rate distortion ratio. 

Claims 16-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-11, 13-15 of U.S. Patent No. 9,924,188 B2 in view of WO 2011/127966 (“Kirchoffer”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the application and the Patent are substantially similar and obvious variants of one another. For example, U.S. Patent No. 9,924,188 claims:  

U.S. Patent No. 9,924,188
Instant Application 16/893093
Note: underlined fonts mean difference in instant application
6. A method of decoding video information, comprising:
16. (New) A decoding method for an inter prediction, the method comprising:
receiving, by a decoding apparatus, a bitstream including merge index information and residual information;
receiving, by a decoding apparatus, inter prediction mode information, merge index information and residual information for a current block; 
determining, by the decoding apparatus, a merge mode is used as an inter prediction mode for the current block based on the inter prediction mode information;


configuring, by the decoding apparatus, merge candidates including spatial merge candidates and a temporal merge candidate based on spatial neighboring blocks and a temporal neighboring block of the current block, wherein the temporal neighboring block is located in a collocated picture;
selecting, by the decoding apparatus, a merge candidate from the configured merge candidates based on the merge index information, wherein the selected merge candidate is the temporal merge candidate;
selecting, by the decoding apparatus, a merge candidate from the configured merge candidates for the merge mode based on the merge index information;
deriving, by the decoding apparatus, motion information specified by the selected merge candidate as current motion information of the current block, wherein the current motion information includes a motion vector and a reference picture index;
deriving, by the decoding apparatus, motion information of the current block based on motion information for the selected merge candidate, wherein the motion information of the current block includes a motion vector and a reference picture index;
deriving, by the decoding apparatus, a prediction sample of the current block by using the motion vector and a reference picture indicated by the reference picture index;
deriving, by the decoding apparatus, prediction samples of the current block based on the motion vector and a reference picture indicated by the reference picture index;
deriving, by the decoding apparatus, a residual sample based on the residual information;
deriving, by the decoding apparatus, residual samples based on the residual information;

generating, by the decoding apparatus, a reconstructed picture based on the prediction samples and the residual samples; and
performing, by the decoding apparatus, deblocking filtering process on the reconstructed picture, wherein the reference picture index specifies the reference picture on a reference picture list for the current block,
performing, by the decoding apparatus, deblocking filtering process on the reconstructed picture,

wherein motion information for a spatial merge candidate is derived from motion information of a spatial neighboring block of the current block,

wherein a motion vector for the temporal merge candidate is derived from a motion vector of the temporal neighboring block, and
wherein the reference picture index of the selected merge candidate which is the temporal merge candidate is set equal to 0 regardless of any of values of reference picture indexes of the spatial neighboring blocks and the temporal neighboring block.
wherein a reference picture index for the temporal merge candidate is set equal to 0 regardless of any of values of reference picture indexes of the spatial neighboring blocks and the temporal neighboring block.


Although the Patent claims receiving, by a decoding apparatus, a bitstream including merge index information and residual information; deriving, by the decoding apparatus, motion information specified by the selected merge candidate as current motion information of the current block, wherein the current motion information includes a motion vector and a reference picture index, it is noted the Patent fails to claim receiving inter prediction mode information; determining, by the decoding apparatus, a merge mode is used as an inter prediction mode for the current block based on the inter prediction mode information;

	Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to modify the claims of the Patent with Kirchoffer in order to output to a reproduction device with minimized blocking artifacts and achieve better rate distortion ratio. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al., US 2012/0134416 A1, discloses a method and apparatus for derivation of MV/MVP candidate for inter/skip/merge modes
Kirchoffer et al., WO 2011/127966 A1, discloses a decoder for decoding data streams representing spatially sampled information signal component of picture of scene in plane, derives/ignores coding parameters of one information sample array and decodes payload data of another arrays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485